Political situation in Honduras with a view to the elections on 29 November 2009 (debate)
The next item is the Commission statement on the political situation in Honduras with a view to the elections on 29 November 2009.
Member of the Commission. - Mr President, we are here today to discuss the important latest developments in the political crisis in Honduras.
Four months after the removal of President Zelaya, the political crisis in Honduras unfortunately still remains unresolved, despite the agreement that was signed on 30 October by the committees representing the President and the de facto government.
The implementation of the so-called San José Agreement, which should provide the necessary framework and conditions to restore democracy and the constitutional order in Honduras, has not progressed after the National Unity Government nominated on 5 November was rejected by President Zelaya. In addition, the Congress has still not decided on his reinstitution, which is threatening recognition of the legitimacy of the general elections on 29 November - the key element for exiting from the crisis.
Therefore, together with the Presidency, we have urged all parties to implement without further delay all the provisions of the agreement as a precondition for the return to normal of our relationship, including our development cooperation.
The European Commission to date has fully supported the mediation and facilitation efforts made by Costa Rican President, Oscar Arias, and by the Organisation of American States and the measures implemented by the international community to exert pressure on the parties to find a peaceful solution. The Ambassador of the EU Presidency was recalled for consultations and all other EU ambassadors have also left the country. Budgetary support payments, as well as development cooperation - with the exception of cooperation with the civil society and that of a humanitarian nature - have been suspended. In addition, the foreseen electoral observation mission for the general elections on 29 November was cancelled.
We are taking this crisis very seriously as it represents a step backwards, in democratic terms, not only for Honduras and the rest of Central America, but for the whole of Latin America.
I want to reiterate here today that the Commission will support the normalisation of the political situation in Honduras, and for this we need the parties to adhere to the agreement. Although, owing to the limited time available, it is no longer possible to send an electoral observation mission, the Commission did send two election experts, seconded to the EC Delegation as of 9 November, for a five week period with a mandate to report on aspects of the electoral process and to advise on possible post-electoral actions as well. Should the political situation allow for more active engagement in support of the electoral process, the Commission has also envisaged financial support to the election tribunal under a contract with UNDP. The Commission also stands ready to provide financial support to OAS if the conditions for the electoral observations are there.
We are continuing to monitor the situation, and support all efforts in order to help re-establish democracy in Honduras.
Mr President, Commissioner, ladies and gentlemen, as a member of a special delegation of the European People's Party, I had the opportunity over a month ago of thoroughly familiarising myself with the political situation in Honduras. Our delegation first visited Mr Arias, President of Costa Rica and internationally recognised mediator in the crisis, who presented the San José Agreement to us.
In Honduras, we met the incumbent, President Micheletti, the ousted President Zelaya, the Minister for Foreign Affairs, judges of the Supreme Court, the Supreme Electoral Tribunal, the President of the National Congress, the Public Prosecutor, as well as four presidential candidates and other important figures. Both parties welcomed our mission and expressed their readiness to engage in mutual dialogue.
Irrespective of the different interpretations of the events of late June this year, I should like to point out that there has been no escalation in violence since the removal of President Zelaya, which was backed by a Supreme Court decision. In our talks, we upheld the importance of political dialogue, in the spirit of President Arias's proposal. Internal dialogue did take place later on, but has, regrettably, not yet produced a final outcome. I still, however, believe that we should continue to push for a political agreement in this country.
We learned from our talks with the key political actors that the 29 November elections are not a consequence of the political change, but that, on the contrary, they were called by an autonomous decision of the Supreme Electoral Tribunal some time earlier, at a time when President Zelaya was still in power. After the events in June, no new candidates have expressed a desire to stand for president. In fact, the presidential candidates have themselves stressed that they have no concerns that the political crisis might throw the legitimacy of the presidential elections into doubt, as the preparations commenced on the basis of democratic decisions.
Honduras is one of the Central American countries with which the European Union wishes to conclude an association agreement. However, the political crisis has disrupted the negotiation process. Given that the continued democratic development of Honduras is in the interests of the European Union, it seems to me to be important that the European Parliament send its observers to monitor the presidential elections.
Mr President, having listened to the Commissioner, there would really be nothing left for me to say but 'amen', but I already had a speech prepared on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
The breakdown of constitutional order in Honduras brings an end to two decades without coups in Latin America and creates a bad precedent for other countries, and especially the weakest ones, such as Paraguay, currently.
The European Parliament cannot and should not remain deaf and mute in the face of such a violation of the rule of law. Both the Council and the Commission have made unambiguous statements condemning the coup and supporting the mediation by President Arias in line with the position unanimously adopted by the OAS, with the backing of the United Nations.
The self-proclaimed de facto president, Mr Micheletti, has not abided by the agreements reached recently, mocking the international community, and one of his moves has been to prevent Mr Zelaya, the deposed president, from being reinstated.
Under the current circumstances, the election of a new president at the elections scheduled for 29 November would be devoid of legitimacy from the outset, and its results cannot and should not be recognised by the international community.
The European Parliament would be committing a grave error if it sent a delegation to observe the elections, since this would be interpreted as support for the coup d'état; the OAS has already ruled out sending an observation mission to the elections.
This Parliament has described itself as a guarantor of freedom, democracy, the rule of law and respect for human rights. As Václav Havel said this morning, we cannot have double standards. Here, we are all democrats and, therefore, fighters for freedom. Consequently, whether we are talking of Cuba, China, North Korea or, as now, Honduras, our debate must be resolute in the face of destroyers of freedom. Let us not allow ourselves to be blinded by our ideological preferences. There are no right-wing or left-wing coup leaders or dictators, merely repressive and freedom-destroying ones.
We very much fear that things in Honduras are not going to change and that these events will have created a very dangerous precedent, and that the doctrine of the good, timely and not overly bloody coup will have triumphed.
Mr President, on 30 October, the parties in this conflict signed an agreement, the San José Agreement, and decided that by 5 November, a national unity and reconciliation government would be created and that Congress would reinstate Mr Zelaya until the current period of government ends, on 27 January 2010.
What has happened, though? Mr Micheletti has tried to form a government of unity without the participation of Mr Zelaya and Congress has delayed the vote in order not to reinstate him. Mr Micheletti has not complied with the agreement, and the situation is getting worse. Elections have been called and candidates are withdrawing, as we are seeing in all the media, because they can see that the democratic conditions do not exist in which to hold elections. Violence is also occurring: today we were informed that a mayor from the opposition party and a guard had been shot dead.
International involvement continues to be necessary and we support the actions taken by the Secretary General of the Organization of American States, President Lula, the mediating mission of the United States and the mediator, Mr Arias. Through all these actions, we are demanding compliance with the agreements and the reinstatement of Mr Zelaya so that democracy, institutional legitimacy and peaceful coexistence between Hondurans can be re-established.
We are calling on the parties to show their generosity by returning to dialogue, even though the OAS has already said that this is becoming increasingly difficult. Mr President, Europe must add its voice to the international pressure on the coup leaders by using all the diplomatic and political actions that are available to it in order to promote agreement.
Mr President, ladies and gentlemen, following a military coup d'état and the dismissal of the legitimate president, the San José Agreement might have seemed like a welcome piece of news. That hope is now dead. By forming his own government of national unity, the putschist Roberto Micheletti has persisted in his illegal and authoritarian activities. The European Union must strongly condemn this attitude and call for President Zelaya's immediate reinstatement.
In the current situation, one cannot have elections organised by an illegal dictatorship. The elections of 29 November cannot be recognised. Even though the Organization of American States has already done so, we must refuse to send observers. Even though the opposition has stood down, we refuse to acknowledge the result of the elections, which have become puppet elections.
We are concerned about the numerous human rights violations being reported to us. Now more than ever Europe must take a firm stance on democracy. We reject any agreement with an illegal government. The GSP+ agreements must be suspended. If the conflict continues, the time will have to come for sanctions. We have a responsibility to ensure that millions of Hondurans can choose democracy and that Latin America does not sink back into the era of pronunciamientos.
Mr President, Commissioner, I hold Mr Yañeze in very high regard, even to the extent of following his career, but I cannot agree with the way he has used the words of Václav Havel, for whom everyone in this Chamber has the highest regard. I was one of those millions of people on the streets when Václav Havel spoke from the podium and we stood below - I was 18 years old at the time - wanting only one thing, regardless of our political views, and that was free elections. That was the slogan of the time and I think it was a slogan we will surely all agree with. We talk about elections because elections are democracy. In my opinion, the situation in Honduras is not simple and we will definitely not resolve it from an EU perspective alone: we must look at it from a global perspective. In my opinion, the elections should be a starting point and the EU should have its observers there because elections will be held and we must hope that they will be held in a democratic way.
We condemn the military coup that took place in Honduras on 28 June, as well as the persistent violation by those who carried out the coup of the Tegucigalpa/San José Agreement of 30 October. It is unacceptable that those who carried out the coup are clearly pursuing a strategy of systematic delays and excuses to postpone restoration of power to the constitutionally elected President Zelaya.
The European Union must demand the unconditional and immediate reinstatement of President Zelaya. Without that, it is impossible to continue with the electoral process, since it becomes unworkable and illegitimate, given that the minimum conditions are not in place to guarantee citizens the universal right to vote directly, confidentially and free of coercion or any kind of threat. The European Union and this Parliament must be clear in condemning and rejecting the positions of those who carried out the coup. They must also demand the immediate restoration of democracy in Honduras and agree not to send European observers or to accept the results of any elections held in these circumstances.
(PL) Mr President, Commissioner, elections can be a way out of a political crisis or impasse. We have had examples of this in Europe in the past.
The elections in Poland in 1989 are an example. They were not democratic elections. They were elections which represented a political compromise, but they were not democratic elections. They were decisive, specific and very important. For elections to fulfil such a specific, positive role, certain conditions must be met. A basic condition is the consistent abidance by the political understandings which allowed the elections to be held in the first place. The most common obstacle to abiding by understandings are questions of interpretation of the things which have been agreed.
To prevent differences in interpretation from leading to conflict, something special is needed, something which is barely perceptible and hard to define. The good will of both parties in the dispute is necessary, and this is true in the case of Honduras. Without the good will of both sides, the elections will not be held at all, or they will not come up to the hopes being placed in them. I appeal, therefore, for good will, for consideration of the future, and, at the very least, for responsibility. This is all the more important because in the past, both Mr Zelaya and Mr Micheletti have made political and legal errors. The elections provide opportunity and hope for the amendment of these errors. I am sure that we want this to happen.
The elections can be decisive and positive for a democratic Honduras. The European Union supports this process and is pleased with it. We all support this process, because we believe that democracy and democratisation are values which are worth striving for. Today in this Chamber, Václav Havel said we must not retreat in the face of evil, because it is in the nature of evil to take advantage of every concession. The current situation in Honduras is temporary, and cannot last long. The elections are an opportunity for change.
(NL) Mr President, on 28 June, President Zelaya, the legally elected president of Honduras, was deposed by the army. I condemn this military coup in the strongest terms. The democratic rule of law must be restored in Honduras, and this must be done peacefully, by means of dialogue.
Almost two weeks ago - coincidentally at the very time our Delegation for relations with the countries of Central America was visiting the region - it seemed that, following months of intensive negotiations, an historic agreement had been reached through dialogue in Honduras that would mean the restoration of democracy and the rule of law, the return of the legally elected president and the establishment of a government of national unity, and finally, also a truth commission to examine the situation. This agreement, if implemented, would confer legitimacy on the forthcoming elections, but it is currently off the table.
I want to give voice to the express wish that the parties concerned in Honduras return to the negotiating table to implement the agreement that was reached; to reverse the military coup by means of dialogue. This is their duty to the Honduran people, who are the ones most affected by this political crisis. If a democratic solution should not be reached, it currently looks as though the elections will not be broadly recognised. This would have far-reaching consequences for the process of Central American integration and for the negotiations on an association agreement, meaning many years of stagnation, with the people the ones to suffer.
I have the following to say to those fellow Members who are already suggesting recognising the forthcoming elections: we must not send out a signal to Honduras, Central America and the rest of the world that we tolerate coups d'état. At this time, those involved need to be directing all their energy towards restoring democracy. If MEPs state in advance that support for the elections will be forthcoming, neither Manuel Zelaya nor Roberto Micheletti will have any incentive to return to the negotiating table. This would make us part of the problem rather than of the solution, and we would play into the hands of undemocratic forces and of discord.
(ES) Mr President, Commissioner, I congratulate the European Commission and the Council on having achieved unanimity, together with the international community, on a very firm position of condemnation of the coup d'état, the military coup, and making any international measure conditional on the unconditional reinstatement of President Zelaya.
I deeply regret the fact that this Parliament has not yet condemned the military coup. I would like to point to the responsibility of the largest parliamentary group in Europe, the Group of the European People's Party (Christian Democrats), which, even in today's debates, continues to consider that the coup leaders and the legitimate government amount to the same thing. It is unacceptable that this Parliament has not yet condemned the coup d'état. Therefore, I agree that observers cannot be sent and that the result of the November elections cannot be recognised, because they are being carried out under conditions of lack of freedom and with a legitimate president who is confined to the Brazilian embassy.
(ES) Mr President, I would be pleased if certain left-wing Members of this Parliament who are issuing resolute condemnations of Honduras would issue similarly forceful condemnations of what is happening in Cuba, or what Mr Chávez is doing in Venezuela and in Latin America, because, unfortunately, some people still hanker after and support the Berlin Wall, the purges of Stalin and even the mummy of Lenin more than democratic elections in a country, as in this case in Honduras. Having said this, with the forthcoming elections, some serious thought should be given to what has happened in this Central American country.
Mr President, presidential elections in Honduras were called 16 months ago. The members of the electoral court, which is the body responsible for managing elections, were appointed before 28 June - they were therefore appointed under Mr Zelaya's mandate. The six presidential candidates went through the primaries procedure, and the majority of the candidates want the elections in Honduras to be held.
Therefore, why do some people not want to recognise the electoral process, if it was the natural outcome, whether or not Mr Zelaya was in power in Honduras?
On 30 October, the negotiators of both sides made a commitment, it is true, by signing an agreement, to seek a solution to the crisis. The agreement contained a set of key points supported by both sides. The negotiators of the deposed President Zelaya did not establish, however, who should head the government of unity.
It is therefore clear that the European People's Party is in favour of the elections being held, under conditions of transparency, democracy and freedom, and we are going to support them with observers from our group. Let us not forget that it was the mediator, Óscar Arias, President of Costa Rica, who requested that they should go. In reply to a question from the delegation for Central America, he answered that it was necessary to send them, because the Óscar Arias Foundation itself was going to send observers to Honduras. We are going to do precisely that, because the international mediator, Óscar Arias, is also requesting it.
(PL) Mr President, I think the elections on 29 November are an opportunity for Honduras, and the European Parliament is obliged to send observers to the elections. This would not be to legitimise them, as the Left are saying, because that would be illegal, but to see how the elections are conducted.
At the same time, I would like to say that Honduras is only a one-hour flight away from Cuba, from Havana. No elections have been held there for 50 years. Cuba is ruled by a communist tyrant who puts all his opponents in prison. The European Parliament has called for their release many times, and even awarded the Sakharov Prize to the 'Ladies in White', but Fidel Castro did not allow them to visit the European Parliament to collect the award. I would like the Commission, the Council and the left-hand side of this Chamber to demand rights and liberties for the citizens of Cuba with equal resoluteness.
(ES) Mr President, ladies and gentlemen, I would like to express my extreme concern regarding the suspension of the San José Agreement. At the meetings of the Euro-Latin American Parliamentary Assembly held in Panama in late October, we reiterated our condemnation of the military coup and our support for the mediation efforts of the OAS.
We must make fresh urgent calls for peace and dialogue. The situation in Honduras is critical, not only politically, but also in social and economic terms. Problems such as poverty, the economic crisis and external debt must not be allowed to suffer additional delay through the process of resolving the political conflict.
Now is the time for the European Parliament to show more than ever its unconditional support for democracy, the rule of law and respect for human rights, reinstating Mr Zelaya as an indispensable precondition for the legitimacy of the electoral process.
(DE) Mr President, on the day on which Václav Havel spoke in this House about the freedom that was fought for 20 years ago in Eastern Europe, I would like to ask all of those from the ranks of the Group of the European People's Party who have pleaded today for the European Union to send election observers to Honduras what they would have done if, more than 20 years ago, the European Union had declared that it was sending election observers to monitor an illegitimate election in their country - where everyone had said there was no freedom and a climate of violence, and that there was a lack of security. What would you have said then, more than 20 years ago, if the EU had declared, 'yes, we are sending election observers there because the regime currently in office says that is alright'?
You would all have said that it is unlawful for the European Union to send election observers there. For that reason, ladies and gentlemen of the EPP, I ask you today to use precisely the same criteria in respect of what is currently happening in Honduras. In other words, do not send election observers there for an illegitimate election.
I am grateful to the Commission for taking precisely this position.
Member of the Commission. - Mr President, I will be relatively brief - not because I do not recognise the importance of the issue, but rather because of the lateness of the hour.
I have listened with great interest to the passion with which honourable Members have spoken and the concerns that have been raised about the relationship that we need to have in the short term with this extremely poor country that, frankly, needs to move back to normality as quickly as possible.
The concern that honourable Members from different persuasions have about making sure that the role that we play in the European Union in the forthcoming elections and the weeks ahead is the right one. That I will take back and will deliberate on with colleagues.
Not surprisingly, it is very important, in my view, that we continue to monitor the situation in Honduras very closely to make sure that we are aware of what is happening and to take the necessary measures and provide the support to try and get to a peaceful solution to this crisis as quickly as we possibly can.
As I said, this is a poor country. The resolution of this crisis is long overdue, and I very much welcome the support shown by honourable Members to the Commission for the work that we are trying to do to reach that conclusion and to play our part in making sure that Honduras is able to get back to stability as quickly as possible.
The debate is closed.
Written statements (Rule 149)
in writing. - Much of the debate about Honduras is focussed, understandably, on the political crisis - but the effects go far beyond politics. Honduras is the second poorest country in Latin America, and the economic and social impacts of the political crisis are hitting the 70 percent of the population which already lives in poverty. Tourism has almost stopped, the suspension of foreign aid is having a direct effect on public investment, and overstretched and underequipped hospitals are struggling to cope, not just with the usual problems caused by poor sanitation, malnutrition and disease, but now also with the victims of increased street violence, including beatings and even killings by government forces. Human rights and development organisations cannot do their valuable work because their staff are not protected by normal constitutional rights. Instead, they face a curfew, detention without charge, and other violations of individual freedoms. This crisis extends far beyond the political deadlock and the battles between key political figures. It is about ordinary people whose day-to-day struggle has been made even harder during the last four months. Every effort must be made to ensure free and fair elections and the immediate resumption of constitutional rights and foreign aid to alleviate the suffering of ordinary people.